IN THE SUPREME COURT OF
               CALIFORNIA

     LEGISLATURE OF THE STATE OF CALIFORNIA,
                    Petitioner,
                         v.
        ALEX PADILLA, as Secretary of State, etc.,
                   Respondent.

                          S262530



                        July 17, 2020

Justice Kruger authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Chin, Corrigan, Liu,
Cuéllar, and Groban concurred.
    LEGISLATURE OF THE STATE OF CALIFORNIA v.
                    PADILLA
                            S262530


               Opinion of the Court by Kruger, J.


       Every 10 years, following the federal census, new maps
must be drawn establishing the boundaries of the state’s
congressional, Assembly, Senate, and Board of Equalization
districts. California law assigns the task of redistricting to the
Citizens Redistricting Commission, which draws new maps
based on the federal census data. The law also specifies a series
of fixed deadlines for the Commission to solicit public input on
its work and finalize updated maps for the next round of
elections. As a result of the current COVID-19 pandemic,
however, the federal Census Bureau has announced that census
data collection and processing will be delayed. Under the
Census Bureau’s modified timeline, the data required to draw
new district maps will not be released to the states in time for
the Commission to meet the redistricting deadlines set forth in
California law.
       In view of the anticipated delay and to ensure that the
Commission will be able to perform its redistricting function in
time for the 2022 elections, the Legislature has filed an
emergency petition for a peremptory writ of mandate seeking
relief from the deadlines set by California law. The Secretary of
State and the Commission have joined in the Legislature’s
request. We issued an order notifying the parties of our intent
to issue a peremptory writ of mandate in the first instance. (See



                                1
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal. 3d 171.)
We now grant the petition and issue the writ.
                                  I.
       At the start of each decade, the federal government
conducts a national census. Beginning on April 1 of the census
year, the United States Census Bureau collects population and
demographic data for the entire country. (13 U.S.C. § 141(a).)
Within one year of this date, the Census Bureau must deliver
these census data to each state for purposes of drawing new
districts for the United States Congress, state legislatures, and
other bodies of government. (Id., § 141(c).) At that point, each
state begins its redistricting process. The goal of redistricting is
to craft new district maps that reflect current population
numbers, to ensure compliance with the constitutional one-
person, one-vote rule. (See, e.g., Evenwel v. Abbott (2016) ___
U.S. ___, ___ [136 S. Ct. 1120, 1123–1124]; Cal. Const., art. XXI,
§ 2, subd. (d)(1).)
      In California, the redistricting process begins with the
Legislature preparing a dataset that combines the federal
census data with voter registration data and historical
statewide election results. (Gov. Code, § 8253, subd. (b).) The
Legislature then provides this dataset to the Citizens
Redistricting Commission, an independent panel of 14
Californians of different party affiliations that is tasked with
drawing new maps for the state’s congressional, Assembly,
Senate, and Board of Equalization districts. (Cal. Const., art.
XXI, § 2.) The Commission was first created with the passage
of Proposition 11 in 2008, which transferred the power to draw
Assembly, Senate, and Board of Equalization districts from the
Legislature to the newly formed Commission; two years later,


                                  2
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


voters passed Proposition 20, which expanded the Commission’s
responsibilities to include congressional redistricting. Under
the California Constitution, as amended by these two
initiatives, the Commission must conduct an open and
transparent redistricting process that allows public comment on
draft maps produced by the Commission. (Cal. Const., art. XXI,
§ 2, subd. (b); Gov. Code, § 8253.) To carry out these duties, the
Commission typically begins its work even before the census
data are delivered to the state. As the chair of the previous
redistricting commission explains in a declaration submitted to
this court, this preliminary work includes arranging public
hearings, soliciting public participation, and hiring staff and
consultants.
       State law sets forth deadlines by which the Commission
must release draft maps for public comment and later, approve
and certify final maps to the Secretary of State.             The
Government Code provides that the Commission must release
at least one set of draft maps for public comment by July 1 of the
year following the census year. (Gov. Code, § 8253, subd. (a)(7)
[“Public comment shall be taken for at least 14 days from the
date of public display of the first preliminary statewide maps of
the congressional, State Senatorial, Assembly, and State Board
of Equalization districts, which shall be publicly displayed no
later than July 1 in each year ending in the number one.”].) The
California Constitution provides that the Commission must
then approve and certify final maps to the Secretary of State by
August 15 of the year following the census year. (Cal. Const.,
art. XXI, § 2, subd. (g) [“By August 15 in 2011, and in each year
ending in the number one thereafter, the commission shall
approve four final maps that separately set forth the district
boundary lines for the congressional, Senatorial, Assembly, and


                                  3
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


State Board of Equalization districts. Upon approval, the
commission shall certify the four final maps to the Secretary of
State.”].)
       The maps are subject to referendum under the ordinary
procedures for placing an enactment on the ballot for a popular
vote under the Constitution. (Cal. Const., art. XXI, § 2, subd. (i);
id., art. II, § 9.) If the Commission does not approve a final map
by the requisite votes, or if voters disapprove a map in a
referendum election, the Constitution provides that the
Secretary of State “shall immediately petition the California
Supreme Court for an order directing the appointment of special
masters” to adjust district boundaries using the census data. At
that point, the court becomes responsible for approving and
certifying the special masters’ map to the Secretary of State.
(Id., art. XXI, § 2, subd. (j); see also id., § 3, subd. (b)(1).)
      This year, the usual order of redistricting operations has
been upended by the COVID-19 pandemic, a public health crisis
caused by a newly discovered coronavirus that has spread
rapidly around the globe, on a scale not seen in a century. In
response to the crisis, the Governor of California declared a state
of emergency on March 4, and the President of the United States
proclaimed a national emergency under federal law on March
13.1 As infection rates rose across California and the United

1
      Office of Governor Gavin Newsom, Proclamation of a State
of Emergency (Mar. 4, 2020)  (as of July 17, 2020); The White House,
Proclamation on Declaring a National Emergency Concerning
the Novel Coronavirus Disease (COVID-19) Outbreak (Mar. 13,
2020)      LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


States, governments issued stay-at-home orders drastically
curtailing daily activities in an attempt to limit the spread of the
virus.
      On April 13, the United States Secretary of Commerce
announced that the Census Bureau had halted its field
operations due to the pandemic. The agency adopted a phased
approach to resuming the collection of census data in the weeks
and months that followed. As a result, the Census Bureau
predicted that its delivery of census data to the states would be
delayed by up to four months. Because the current March 31,
2021, deadline for releasing federal census data to the states is
set by federal statute, the Census Bureau has asked the United
States Congress to authorize 120 additional days — i.e., until
July 31, 2021 — to deliver the data. To date, the United States
House of Representatives has passed one bill authorizing this
four-month extension; additional bills containing similar
authorizations have been introduced in both houses. (H.R.
No. 6800, 116th Cong., 2d Sess., Div. G, tit. II, § 70201, pp. 771–
772 (2020) bill passed in House May 15, 2020; H.R. No. 7034,
116th Cong., 2d Sess., § 2, p. 3 (2020) as introduced May 27,
2020; Sen. No. 4048, 116th Cong., 2d Sess. (2020) as introduced
June 23, 2020.)
       On June 4, the Legislature filed an emergency petition in
this court seeking a peremptory writ of mandate that would
effectively grant the Commission equivalent four-month
extensions to release draft maps for public comment and to


presidential-actions/proclamation-declaring-national-
emergency-concerning-novel-coronavirus-disease-covid-19-
outbreak> (as of July 17, 2020). All Internet citations in this
opinion are archived by year, docket number, and case name at
.

                                  5
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                   Opinion of the Court by Kruger, J.


approve and certify final maps. Specifically, the Legislature
seeks a writ extending the date by which the Commission must
release draft maps for public comment from July 1, 2021, to
November 1, 2021, and requiring the Secretary of State to accept
the final Commission redistricting maps by December 15, 2021.
The Legislature has no power to change these deadlines by
statute: The deadline for the release of the draft maps is set
forth in a state statute that the Legislature is prohibited from
amending either this year or next, and the deadline for the
approval of final maps is specified in the California
Constitution. (Gov. Code, § 8251, subd. (c)(5) [the Legislature
cannot amend any statute governing the Commission’s work in
years that end in 9, 0, or 1]; Cal. Const., art. XXI, § 2, subd. (g).)
According to the Legislature, it has filed this emergency petition
because, without the requested relief, the Legislature’s only
alternative will be to ask voters to enact a constitutional
amendment that alters the Commission’s deadlines for purposes
of the 2020 redistricting cycle. The Legislature reports that the
last day that it can pass a bill placing a constitutional
amendment on the November ballot is July 26, 2020.
      In response to the Legislature’s petition, we sought
preliminary oppositions from the Commission and the Secretary
of State. Both filed preliminary responses supporting the
Legislature’s request.2 Shortly thereafter, we issued a Palma


2      Pursuant to state statute, the Commission is created by
August 15 of each census year. (Gov. Code, § 8252, subd. (g); see
also Cal. Const., art. XXI, § 2, subd. (a) [constitutional
requirement that the Commission be created by December 31 of
each census year].) Because the 2020 Commission had not been
formed at the time our orders were filed, the 2010 Commission
filed responses.


                                   6
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


notice advising the parties that we might issue a peremptory
writ of mandate in the first instance extending the time limits
for the Commission to release draft and final maps and inviting
the Commission and the Secretary of State to file any formal
oppositions by June 29. (Palma v. U.S. Industrial Fasteners,
Inc., supra, 36 Cal. 3d 171; see Lewis v. Superior Court (1999) 19
Cal. 4th 1232.) Both the Commission and the Secretary of State
again filed statements supporting the Legislature’s request.
      In its request, the Legislature invokes our authority to
issue an extraordinary writ under article VI, section 10 of the
California Constitution, which grants this court original
jurisdiction in proceedings for extraordinary mandamus relief.
We have previously exercised this jurisdiction to consider and
grant appropriate relief when necessary to the orderly
functioning of our electoral system, and it is undisputed that we
have the same authority here. (Vandermost v. Bowen (2012) 53
Cal. 4th 421, 451–453.) For the reasons explained below, we
grant the Legislature’s petition and issue a peremptory writ of
mandate adjusting the relevant deadlines in accordance with
the forecasted delay in the Census Bureau’s release of the
federal census data necessary to draw the new district maps.3
                                 II.
     The first deadline faced by the Commission is the July 1,
2021, deadline for displaying the first preliminary statewide
maps for public comment. (Gov. Code, § 8253, subd. (a)(7).)
Because of the COVID-19 pandemic, the Census Bureau has
announced that it anticipates moving its scheduled deadline for

3     The Legislature’s request for judicial notice, which was
filed in connection with its emergency petition for a writ of
mandate, is granted.


                                  7
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


releasing the federal census data needed to draw the maps to
July 31, 2021 — nearly a month after the Commission’s
statutory deadline for publishing the draft maps. Indeed, as a
practical matter, the delay is even more substantial than it
might at first seem.        The Legislature reports that the
Commission cannot begin the process of creating the maps until
the Legislature has first built the redistricting database for the
Commission to use. (Id., § 8253, subd. (b).) In a declaration
submitted with the Legislature’s petition, the director of the
database explains that it takes approximately one month to
create this database after the state receives the census data.
This means that if the census data are not delivered until July
31, 2021, then the earliest the Commission could begin drawing
maps would be August 31, 2021 — fully two months after the
statutory deadline for the Commission to publicly release the
first round of draft maps.
      In other words, the Census Bureau’s adjusted timeline for
release of the census data will make it impossible for the
Commission to meet the statutory July 1 deadline for release of
the first preliminary statewide redistricting maps.        The
Legislature, Secretary of State, and Commission all contend
that, given the extraordinary and unforeseen circumstances
that have rendered compliance with the deadline impossible, the
proper remedy is for this court to extend the deadline and
thereby preserve the intended operation of the statutory
framework. We agree, and we do so here.
       We comprehensively discussed our power to grant the kind
of relief the Legislature seeks in Kopp v. Fair Pol. Practices Com.
(1995) 11 Cal. 4th 607 (Kopp). In that case, we addressed a
challenge to the constitutionality of a suite of voter-enacted
statutes that governed the financing of state and local political

                                  8
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


campaigns. (Id. at p. 614.) After holding certain statutes were
unconstitutional as written, we considered whether, instead of
invalidating the statutes, we could reform the statutes to
preserve them. (Id. at p. 615.) We explained that “[u]nder
established decisions of this court and the United States
Supreme Court, a reviewing court may, in appropriate
circumstances, and consistently with the separation of powers
doctrine, reform a statute to conform it to constitutional
requirements in lieu of simply declaring it unconstitutional and
unenforceable. The guiding principle is consistency with the
Legislature’s (or, as here, the electorate’s) intent.” (Ibid.) “[A]
court may reform a statute to satisfy constitutional
requirements if it can conclude with confidence that (i) it is
possible to reform the statute in a manner that closely
effectuates policy judgments clearly articulated by the enacting
body, and (ii) the enacting body would have preferred such a
reformed version of the statute to invalidation of the statute.”
(Ibid.)
      In Kopp, we concluded that the statutes in question could
not be reformed consistent with the intent of the voters in
enacting the statutes. (Id. at p. 671.) But in the years since, we
have applied Kopp to reform statutes where it was feasible to do
so in a manner that would effectuate the clearly articulated
policy judgments of the enactors. (See, e.g., Property Reserve,
Inc. v. Superior Court (2016) 1 Cal. 5th 151, 208–209 [reforming
statute to remedy a constitutional flaw by providing property
owners the right to a jury trial in precondemnation
proceedings].)
     In California Redevelopment Assn. v. Matosantos (2011)
53 Cal. 4th 231 (Matosantos), we applied Kopp to a situation in
which a statute could not be implemented as written because

                                  9
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


circumstances had made it impossible for the statute to be
carried out in accordance with the deadlines written into it. In
Matosantos, we had partially stayed the implementation of two
statutes pending our review of a challenge to their validity. (Id.
at p. 274.) After upholding the validity of one of the two
statutes, we recognized that several “critical deadlines” in the
statute had passed and could no longer be met. (Ibid.) “This
impossibility,” we said, “ought not to prevent the Legislature’s
valid enactment from taking effect.” (Ibid.) In situations like
these, we explained, the standard from Kopp applies for deciding
whether a statutory deadline can be reformed: “Reformation is
proper when it is feasible to do so in a manner that carries out
those policy choices clearly expressed in the original legislation,
and when the legislative body would have preferred reform to
ineffectuality.” (Matosantos, at p. 274; see id. at p. 275.) “By
exercising the power of reform . . . we may as closely as possible
effectuate the Legislature’s intent and allow its valid enactment
to have its intended effect.” (Id. at p. 274.) In other words, the
court has the inherent authority to reform a statute in situations
where impossibility would have the same effect as invalidity,
preventing the statute from being carried out in accordance with
its literal terms, but only if the court can do so consistent with
the enactors’ intent. In Matosantos, we extended several
statutory deadlines by the duration of the court’s stay to “retain
the relative spacing of events originally intended by the
Legislature and simplify compliance for all affected parties.”
(Id. at p. 275.) This included deadlines that had passed during
the stay as well as future deadlines that needed to be adjusted
to maintain the sequence of events spelled out in the statute.
(Ibid.; see also Briggs v. Brown (2017) 3 Cal. 5th 808, 861–862
[exercising the court’s “inherent power of reformation to revise


                                 10
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


the effective date of stayed legislation in order to avoid problems
of compliance with statutory deadlines” affected by the stay].)
       The situation we confront here is similar. Because the
release of the federal census data will be delayed by four months
under the Census Bureau’s plan, it will be impossible for the
Commission to meet the July 1, 2021, deadline for displaying
the first round of draft maps for public comment. (Gov. Code,
§ 8253, subd. (a)(7).) What we must ask, then, is whether this
deadline can be reformed in a manner that closely approximates
the framework designed by its enactors, and whether the
enactors would have preferred the reform to the effective
nullification of the statutory language. (Matosantos, supra, 53
Cal.4th at p. 275.) The answer to both questions is yes.
       The basic purpose of the deadline set out in Government
Code section 8253 is to ensure the timely display of draft
redistricting maps to the public so that Californians can voice
their views about the proposed district boundaries. The statute
was first enacted as part of Proposition 11 — the 2008 ballot
initiative that created the Commission, outlined a selection
process for its members, and assigned it the responsibility of
drawing the boundaries for the State Assembly, Senate, and
Board of Equalization districts. (Voter Information Guide, Gen.
Elec. (Nov. 4, 2008) analysis of Prop. 11 by Legis. Analyst,
pp. 70–71; id., text of Prop. 11, pp. 137–140.) As relevant here,
Proposition 11 amended article XXI of the Constitution to
specify that the Commission shall “conduct an open and
transparent process enabling full public consideration of and
comment on the drawing of district lines.” (Cal. Const., art. XXI,
§ 2, subd. (b)(1).) This process is described in Government Code
section 8253, which guarantees public access to the redistricting
process by requiring open meetings, public notice for each

                                 11
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


meeting, and procedures for public input on the proposed maps.
(Gov. Code, § 8253, subd. (a).) Additionally, the statute directs
the Legislature to establish procedures to provide the public
with access to redistricting data and mapping software to
facilitate participation in the process. (Id., subd. (b).) The
framework reflects a policy judgment that the public should
have the opportunity to be involved throughout the redistricting
process. (Vandermost v. Bowen, supra, 53 Cal.4th at p. 445 [Cal.
Const. and statutes “establish a public redistricting process”].)
And public comment is typically robust:            In the 2010
redistricting cycle, the Commission held 34 public hearings in
32 cities, reviewed more than 2,000 written submissions, and
received input from more than 20,000 entities and individuals.
      Of course, for the public to provide feedback on proposed
district boundaries, the Commission must first make its work
available for public review. As initially passed by the voters in
2008, subdivision (a)(7) of Government Code section 8253
stated, in relevant part: “The commission shall display the
maps for public comment in a manner designed to achieve the
widest public access reasonably possible. Public comment shall
be taken for at least 14 days from the date of public display of
any map.” (Voter Information Guide, Gen. Elec. (Nov. 4, 2008),
supra, text of Prop. 11, p. 140.) In 2012, the Legislature
amended this language to read, as relevant here: “Public
comment shall be taken for at least 14 days from the date of
public display of the first preliminary statewide maps of the
congressional, State Senatorial, Assembly, and State Board of
Equalization districts, which shall be publicly displayed no later
than July 1 in each year ending in the number one. The
commission shall not display any other map for public comment
during the 14-day period. . . . Public comment shall be taken for


                                 12
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


at least seven days from the date of public display of any
subsequent preliminary statewide maps and for at least three
days from the date of public display of any final statewide
maps.” (Gov. Code, § 8253, subd. (a)(7), as amended by Stats.
2012, ch. 271, § 4, italics added.) As an Assembly bill analysis
explained, the requirement “guarantee[d] that the public will
have the ability and time to review the maps and respond to the
Commission” at least six weeks before the August 15 deadline
for the final maps set by the California Constitution. (Assem.
Com. on Elections & Redistricting, Analysis of Sen. Bill
No. 1096 (2011–2012 Reg. Sess.) July 3, 2012, p. 5.) The
amendments also limited the 14-day public display requirement
to the first set of draft maps released by the Commission, as
opposed to all of the draft maps. (Id. at pp. 1–2.) The deadline
ensured the public would be given adequate time to comment on
at least one set of draft maps (and the Commission would have
time to respond) before the August 15 deadline.
       In short, the July 1 deadline for displaying preliminary
maps was chosen to ensure that the public has the opportunity
to provide input on the proposed maps before the Commission
certifies them as final. But if the Census Bureau does not
deliver the federal data until July 31, 2021, as it anticipates, it
will be impossible for the Commission to comply with the July 1
deadline. The remedy the Legislature seeks is both temporary
and limited in nature: a one-time adjustment of the statutory
deadline, for purposes of this redistricting cycle, in accordance
with the adjustment to the schedule for releasing the federal
census data. By granting this limited remedy, we effectuate the
policy judgment underlying the provision and preserve the
public’s right to provide input on electoral district maps before
those maps are finalized. We consider it clear that the enactors


                                 13
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


would have preferred this deadline be adjusted — and the
opportunity for public comment on the preliminary maps
preserved — to effectively eliminating the public comment
process because of extraordinary circumstances that make
compliance with the statutory deadline impossible.
      This brings us to the second relevant deadline faced by the
Commission: the August 15, 2021, deadline for approving and
certifying final redistricting maps to the Secretary of State.
(Cal. Const., art. XXI, § 2, subd. (g).) If a delay in the federal
data makes the July 1 deadline for the draft maps impossible to
meet, it stands to reason that the deadline for the final maps,
which the Constitution sets at just six weeks later, will be
impossible to meet as well. If the census data are sent to the
states on July 31, 2021, and the Legislature takes one month to
prepare the dataset to be used for redistricting, the Commission
cannot begin its work until September 2021 at the earliest —
well after the constitutionally prescribed August 15, 2021,
deadline. Allowing a period for public comment, as the statutory
scheme envisions, will result in even greater delay.
      As we explained above, this court’s precedent establishes
that a court may reform statutory deadlines to effectuate the
enactors’ clearly articulated policy judgments when it is feasible
to do so and when the enacting body clearly would have
preferred reformation to invalidation. (Kopp, supra, 11 Cal.4th
at p. 615; Matosantos, supra, 53 Cal.4th at pp. 274–275.)
Although the August 15 deadline is set by a constitutional
amendment passed by the voters, rather than by statute, we see
no reason why the same principles would not permit a one-time
adjustment of the deadline given the extraordinary
circumstances we confront here.



                                 14
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


      The August 15 deadline was enacted against the backdrop
of the federal deadline that requires the Census Bureau to
transmit census data to the states by March 31 of the year
following the census. (13 U.S.C. § 141(c).) We presume that the
voters who approved the initiatives establishing the
Commission and the deadline for the approval of the final
redistricting maps were aware of this federal deadline, and that
the choice of the August 15 date reflects their judgment about
the amount of time that is ordinarily appropriate for an effective
redistricting process after the necessary federal census data are
released. (See In re Lance W. (1985) 37 Cal. 3d 873, 890, fn. 11;
Voter Information Guide, Gen. Elec. (Nov. 4, 2008), supra, text
of Prop. 11, p. 138 [setting the deadline for the Commission’s
final maps as Sept. 15 of the year following the census]; Voter
Information Guide, Gen. Elec. (Nov. 2, 2010) analysis of Prop.
20 by Legis. Analyst, pp. 18–19; id., text of Prop. 20, p. 96
[changing the deadline for the approval of final maps from Sept.
15 to Aug. 15].)
      We consider it clear from the constitutional framework
that, confronted with extraordinary pandemic-related federal
delay, the enactors of article XXI, section 2, would have
preferred shifting the date for approval of the Commission’s
final maps to the available alternatives. It is true that the
Constitution provides for certain scenarios in which the
Commission is unable to approve a final map. In that event, the
Secretary of State must petition this court for an order
appointing special masters to adjust district boundaries instead.
(Cal. Const., art. XXI, § 2, subd. (j).) But by its terms, the
Constitution reserves this backstop for situations in which the
Commission fails to approve a final map because it cannot
muster “the requisite votes” (or voters disapprove of a final map


                                 15
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


by referendum). (Ibid.) It is not designed to address the
situation here, where the Commission will be unable to complete
its work by the prescribed deadline because of extraordinary
events outside of its control. There are, moreover, strong
reasons to believe voters would not have preferred deploying
this backstop — and thereby transferring primary responsibility
for redistricting from the Commission to this court — to
employing the usual redistricting procedures on an adjusted
timeline. The voters enacted Propositions 11 and 20 to transfer
the responsibility of drawing new district maps from the
Legislature to an independent panel of citizens.              (Voter
Information Guide, Gen. Elec. (Nov. 4, 2008), supra, analysis of
Prop. 11 by Legis. Analyst, pp. 70–71; see Wilson v. Eu (1991)
54 Cal. 3d 471, 473.) In so doing, the voters tasked this court
with redistricting only as a matter of last resort. (Cal. Const.,
art. XXI, § 2, subd. (j).) For this court to undertake to draw maps
in the first instance would both displace the role voters
envisioned for the Commission and preclude opportunities for
the public to participate in the process as the voters intended.
(See Cal. Const., art. XXI, § 2, subd. (b)(1) [instructing the
Commission to “conduct an open and transparent process
enabling full public consideration of and comment on the
drawing of district lines . . .”].) Adjusting the August 15
deadline, by contrast, gives effect to the voters’ intent that the
Commission play the lead role in drawing new district maps,
with input from the public received in a timely manner.
      As always, our goal in fashioning such a remedy is to
disturb the original language of the provision as little as
possible. (Kopp, supra, 11 Cal.4th at p. 661.) The Legislature
proposes that, for purposes of the 2020 redistricting process, we
adjust the deadlines to account for the anticipated federal delay


                                 16
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


— here, four months. The Commission and the Secretary of
State concur. We agree this adjustment is appropriate. The
state law provisions setting forth the deadlines for the
Commission to release draft maps and approve final maps were
designed to ensure that the Commission can take the necessary
steps to prepare for a public redistricting process with some
degree of certainty about when those steps will occur. The
Commission’s forecasted delay runs the risk of rendering these
provisions hollow. As the Legislature and the Secretary of State
explain, without clear deadlines, the Commission will be ill
equipped to plan and coordinate the public process of drawing
new maps. A four-month adjustment of these deadlines
addresses this issue while leaving sufficient time for the maps
to be finalized in advance of the 2022 primaries.4 For these
reasons, we agree that a four-month adjustment of the deadlines
for the release of the draft maps and the approval of the final
maps is appropriate.
      We recognize, however, that the dynamic nature of the
global pandemic may lead the federal government to further
postpone its delivery of the census data. In the event of further
federal delay, we conclude the relevant state deadlines should
be shifted accordingly, for the reasons outlined here. Thus,
while we today grant a minimum four-month adjustment to the
relevant deadlines, we also order that the deadlines be further
extended by the length of any additional delay in release of the
federal census data beyond four months. In the event that an


4     We note that legislation is currently pending to move the
March 2022 primary elections to June 2022 in light of the
pandemic. (Sen. Bill No. 970 (2019–2020 Reg. Sess.) § 1, p. 2, as
introduced Feb. 11, 2020.)


                                 17
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


additional extension of time risks interference with the timeline
for conducting elections, appropriate parties may seek further
relief in this court. Conversely, should the federal government
release the census data sooner than July 31, 2021, the
Commission should make every effort to expedite its process and
release the preliminary and final maps in advance of the
deadlines set forth in this order.
       Finally, we again emphasize that these adjustments to the
relevant deadlines are limited to this redistricting cycle and
these extraordinary circumstances. It is these circumstances
that necessitate the remedy we authorize today: a public health
crisis that has compelled declarations of emergency by both the
President and the Governor, and that has compelled the federal
government to pause the decennial census and seek
congressional authorization for an extension of its own deadline.
And the remedy we authorize is a narrow one: a one-time
adjustment to the deadlines, to enable the relevant
constitutional and statutory redistricting provisions otherwise
to operate as written and intended.




                                 18
        LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                    Opinion of the Court by Kruger, J.


                                  III.
     We grant the Legislature’s petition and issue a
peremptory writ of mandate as follows:
  (i)      The Commission is directed to release the first
           preliminary statewide maps for the congressional,
           State Senatorial, Assembly, and State Board of
           Equalization districts for public display and comment
           no later than November 1, 2021, notwithstanding
           Government Code section 8253, subdivision (a)(7).
  (ii)     The Commission is directed to approve and certify the
           final statewide maps to the Secretary of State by no
           later than December 15, 2021. If the maps are
           approved and certified by this date, the Secretary of
           State shall consider the maps approved and certified
           consistent with the requirements of article XXI, section
           2, subdivision (g) of the California Constitution.
      If the federal government transmits the census data to the
state later than July 31, 2021, the number of days of additional
delay shall be considered to be the “additional federal delay.” In
the event additional federal delay occurs, the Commission is
directed to release the first preliminary statewide maps by no
later than the date following November 1, 2021, that extends
the November 1 deadline by the additional federal delay, and to
approve and certify the final maps by no later than the date
following December 15, 2021, that extends the December 15
deadline by the additional federal delay.
      In the event the federal government transmits the census
data to the state before July 31, 2021, the Commission should
make every effort to expedite its process and release the



                                   19
     LEGISLATURE OF THE STATE OF CALIFORNIA v. PADILLA
                  Opinion of the Court by Kruger, J.


preliminary and final maps in advance of the deadlines set forth
above.
      This decision shall be final upon the filing of this opinion.
(Cal. Rules of Court, rule 8.490(b)(2)(A); Ng v. Superior Court
(1992) 4 Cal. 4th 29, 34, fn. 1.)
                                                       KRUGER, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
GROBAN, J.




                                 20
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Legislature of the State of California v. Padilla
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding XXX
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No. S262530
Date Filed: July 17, 2020
__________________________________________________________________________________

Court:
County:
Judge:

__________________________________________________________________________________

Counsel:

Olson Remcho, Robin B. Johansen and Thomas A. Willis for Petitioner.

Xavier Becerra, Attorney General, Thomas S. Patterson, Assistant Attorney General, Anthony R. Hakl and
P. Patty Li, Deputy Attorneys General, for Respondent Alex Padilla.

Marian M. Johnston for Respondent Citizens Redistricting Commission.

Nielsen Merksamer Parrinello Gross & Leoni and Marguerite Mary Leoni for Charles Munger, Jr., as
Amicus Curiae.
Counsel who argued in Supreme Court (not intended for publication with opinion):

No oral argument.